  Case 1:21-cv-00028-PLM-PJG ECF No. 8, PageID.14 Filed 01/21/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

MARVIN NOBLE,

                     Petitioner,                   Case No. 1:21-cv-28

v.                                                 Honorable Paul L. Maloney

SHANE JACKSON,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that Petitioner’s request for a temporary restraining order

(ECF No. 2) is DENIED as moot.

              IT IS FURTHER ORDERED that a certificate of appealability is DENIED.


         January 21, 2021                          /s/ Paul L. Maloney
Dated:
                                                   Paul L. Maloney
                                                   United States District Judge
